This case is before us on appeal from a judgment of the Wood County Court of Common Pleas, which convicted and sentenced appellant, Guadalupe Fonseca, for drug trafficking in violation of R.C. 2925.03(A)(4).
On March 17, 1994, appellant was arrested when, pursuant to a warrant, Perrysburg police searched his home and found approximately thirty-two pounds of marijuana. Appellant pled guilty to drug trafficking and was sentenced to a prison term of two years. In addition, the trial judge ordered that appellant's driver's license be suspended for a period of five years, pursuant to R.C. 2925.03(M). That statute states in pertinent part:
"In addition to any other penalty imposed for a violation of this section, the court * * * shall suspend for not less than six months nor more than five years the driver's or commercial driver's license of any person who is convicted of or pleads guilty to any other violation of this section."
Appellant now appeals the suspension of his driver's license, raising the following assignment of error:
"The trial court erred in suspending appellant's driver's license pursuant to Revised Code 2925.03(M), because said statute is unconstitutional."
Appellant contends that this mandatory license suspension provision violates the Due Process Clause of the Fourteenth Amendment.
In examining the constitutionality of a legislative enactment, we start with the premise that all such laws are presumed to be constitutional. Roosevelt Properties Co. v.Kinney (1984), 12 Ohio St.3d 7, 13, 12 OBR 6, 11-12, *Page 117 465 N.E.2d 421, 426-427. Moreover, unconstitutionality must be proven beyond a reasonable doubt. Id. A driver's license is a property interest that may not be infringed without due process of law.Bell v. Burson (1971), 402 U.S. 535, 91 S.Ct. 1586,29 L.Ed.2d 90. However, such a license is not a fundamental right.Wilsch v. Bencar (1966), 7 Ohio App.2d 165, 36 O.O.2d 305,219 N.E.2d 311, paragraph two of the syllabus. Where a statute under review does not affect a fundamental right, the appropriate level of scrutiny is the "rational basis" test. Williamson v.Lee Optical of Oklahoma, Inc. (1955), 348 U.S. 483, 75 S.Ct. 461,99 L.Ed. 563. Thus, if the statute has "a reasonable relation to a proper legislative purpose, and [is] neither arbitrary nor discriminatory, the requirements of due process are satisfied * * *." Nebbia v. New York (1934), 291 U.S. 502, 537,54 S.Ct. 505, 516, 78 L.Ed. 940, 957.
In support of his argument, appellant relies on the Montgomery County Court of Common Pleas case of State v. Gowdy
(1994), 64 Ohio Misc.2d 38, 639 N.E.2d 878. The court inGowdy found R.C. 2925.03(M) unconstitutional and in so doing, relied on an Illinois Supreme Court case, People v. Lindner
(1989), 127 Ill.2d 174, 129 Ill.Dec. 64, 535 N.E.2d 829. At issue in Lindner was a statutory provision requiring driver's license suspension for convicted sex offenders, even when a motor vehicle was not involved in the commission of the offense. The Illinois Supreme Court determined that the sole purpose of the license suspension provision was the promotion of safe roadways. The Gowdy court, in finding R.C. 2925.03(M) unconstitutional, followed this reasoning, stating "[this] court finds the Illinois case of People v. Lindner * * * very persuasive. * * * [The Lindner] court concluded that the means chosen by the Illinois legislature — license suspension — was not a reasonable method to accomplish the goal of the specific statute — the safe and legal operation and ownership of motor vehicles." An examination of R.C. 2925.03(M), however, reveals significant differences from the Illinois statute at issue in Lindner.
The Illinois license suspension provision is a component of the state Vehicle Code. The stated purpose of that title "is to ensure that drivers who have demonstrated they are unfit to safely operate vehicles are not allowed to drive." Lindner,127 Ill.2d at 182, 129 Ill.Dec. at 67, 535 N.E.2d at 832. Because the Illinois provision included such a statement of purpose, theLindner court limited its consideration to the statute's explicit purpose of maintaining safe roadways. R.C. 2925.03(M), however, does not contain a statement of purpose. Thus, a court is limited in construing its purpose only by what it believes the legislature could reasonably have intended that purpose to be. In adopting the reasoning of Lindner, the Gowdy court failed to distinguish these statutory differences and, consequently, we find its rationale unpersuasive. *Page 118 
One other Ohio court has considered the constitutionality of the license suspension provision. In State v. Smith (May 5, 1995), Washington App. No. 94CA21, unreported, 1995 WL 271727, appeal pending in case No. 95-1183, the Fourth District Court of Appeals held the license suspension provision constitutional as it relates to convictions for the use, possession or sale of drug paraphernalia. R.C. 2925.14. In so holding, the court specifically distinguished Lindner, as relied upon by Gowdy, and concluded that, because the license suspension provisions in R.C. 2925.03(M) and 2925.14(H) are silent as to purpose, the legislature may reasonably have intended the provisions to deter drug sales and transportation. The court then held that such a goal is reasonably related to suspending the driver's licenses of drug offenders.
In addition, the Supreme Courts of Florida, Georgia and Massachusetts have ruled, on facts similar to those at bar, that such license suspension provisions are constitutional.
In Lite v. State (Fla. 1993), 617 So.2d 1058, the Florida Supreme Court upheld a mandatory license suspension penalty for adults convicted of drug possession, sales or trafficking. The court reasoned that the state legislature's goal, the reduction of substance abuse and crime, was legitimate. The court then ruled that a license suspension provision was reasonably related to that goal because such a penalty "`will deter the incidence of illicit drug possession, sales and trafficking, curtail the transportation of illegal drugs, and reduce the mobility of those involved in drugs[.]'" Id. at 1060, quoting State v. Lite
(Fla. 1992), 592 So.2d 1202, 1204.
In Quiller v. Bowman (1993), 262 Ga. 769, 425 S.E.2d 641, the Georgia Supreme Court upheld a license suspension provision for drug offenders after concluding that the goal of the legislature was the deterrence of illegal drug use and transportation. The court ruled that "[t]his rational relationship between the law and the legislative purpose exists even when the conviction for a drug offense is not related to the use of a motor vehicle. The suspension of the drug offender's license furthers the state's interest in reducing the sale and distribution of drugs * * *."Id., 262 Ga. at 771, 425 S.E.2d at 643.
Finally, in Rushworth v. Registrar of Motor Vehicles (1992),413 Mass. 265, 596 N.E.2d 340, the Massachusetts Supreme Court upheld a license suspension provision for drug offenders. Reasoning that the legislature enacted the law to discourage the unlawful sale and use of drugs, the court concluded that "license suspensions for those who are convicted of violations of [the Controlled Substances Act] could serve as a deterrent to illegal drug distribution and use * * *." Id.,413 Mass. at 270-271, 596 N.E.2d at 344.
We find the reasoning of the Ohio Fourth District Court of Appeals and the Supreme Courts of Florida, Georgia and Massachusetts persuasive and hold *Page 119 
R.C.2925.03(M) constitutional. Specifically, we find that the Ohio legislature may reasonably have intended R.C. 2925.03(M) to impede the transportation and distribution of illegal drugs. Suspending the license of drug offenders, particularly those convicted of trafficking as in the case at bar, is reasonably related to this proper legislative goal. Consequently, the requirements of due process are satisfied and, thus, we find appellant's sole assignment of error not well taken.
Judgment affirmed.
GLASSER and MELVIN L. RESNICK, JJ., concur.
GREY, J., dissents.
LAWRENCE GREY, J., retired, of the Fourth Appellate District, sitting by assignment.